Citation Nr: 0100076	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to former prisoner of war status for compensation 
purposes.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had pre-war service from November 24, 1941, to 
December 7, 1941; he was in beleaguered status from December 
8, 1941, to April 8, 1942; he was a prisoner of the 
Government of Japan from April 9, 1942, to April 15, 1942.  
He subsequently served in the regular Philippine Army.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in October 1998 by the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA). 

FINDING OF FACT

The veteran was a prisoner of war from April 9, 1942, to 
April 15, 1942, a period of six days.

CONCLUSION OF LAW

Not having been a prisoner of war for a period of 30 days, 
the veteran is not entitled to status as a former prisoner of 
war for compensation purposes.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.1(y), 3.309(c) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that the term "former 
prisoner of war" means a person who, while serving in the 
active military, naval, or air service, was forcibly detained 
or interned in the line of duty by an enemy or foreign 
government or a hostile force.  38 C.F.R. § 3.1(y) (2000).  
That regulation does not require any specific period of 
confinement for prisoner of war status.  However, in order to 
have former prisoner of war status for compensation purposes, 
an individual must have been held by a foreign government, 
enemy, or hostile force for a period of 30 days or more.  See 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(c).

In the veteran's case, the RO determined, and he does not 
dispute, that he was a prisoner of war during World War II 
for a period of less than 30 days.  The determination was 
based on official records, the veteran's processing 
affidavit, filed in November 1945, and an August 1998 joint 
affidavit of 4 men who served with the veteran.  The veteran' 
claim must, therefore, be denied as a matter of law. 


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

